Citation Nr: 1537827	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  10-18 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back disability to include as secondary to service-connected chondromalacia of the left knee or in the alterative as due to a right knee disability.

2.  Entitlement to service connection for a right knee disability to include as secondary to service-connected chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active service from January 1954 to November 1976.

These matters come before the Board of Veteran' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland California.

In November 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In January 2015, the Board remanded the case for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's low back disability has not been shown to be at least as likely as not causally related to his active service, nor causally related to, or aggravated by, service-connected chondromalacia of the left knee.

2.  The Veteran's right knee disability has not been shown to be at least as likely as not causally related to his active service, nor causally related to, or aggravated by, service-connected chondromalacia of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in March 2009 satisfied the duty to notify provisions with respect to service connection, including secondary service connection, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, and his identified and available VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, VA examinations with respect to the issues on appeal were obtained in August 2013.  In compliance with the Board's remand in January 2015, the Veteran was provided new VA back and knee conditions examinations in June 2015 to address secondary service connection.  The Board finds that, together, these examinations and opinions are adequate to decide these issues because the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings to include nexus opinions, with adequate bases for the opinions.  Consequently, the Board concludes that the VA examinations in this case are adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Based on the foregoing, the Board finds that there has been substantial compliance with the instructions from its January 2015 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain the onset of the Veteran's low back and right knee problems, and any relationship between these conditions and his service or service-connected left knee disability.  The hearing focused on the evidence necessary to substantiate the Veteran's claims for service connection.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The Veteran is seeking service connection for low back and right knee disabilities.  The Veteran has reported he initially sustained low back injury in service at the flight line while throwing bags to the rear door of a cargo plane.  He indicated he continued to experience low back pain and had difficulty lifting heavy boxes during his post-service employment from 1976 to 1977 and would have flare-ups of low back pain for the next 15 years.  Alternatively, in his June 2009 notice of disagreement and during the November 2014 Board hearing, he claimed that his low back disability was related to his bilateral knee condition.  With respect to his right knee disability, he claims it is related to overuse due to his service-connected left knee disability.

In order to establish service connection for the claimed disorders on a direct-incurrence basis, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be presumed, for certain chronic diseases, to include arthritis, which develop to a compensable degree (10 percent or more) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may also be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disability.  Id. at 488.

After considering the totality of the evidence of record, the Board concludes that service connection is not warranted for a low back or right knee disability.

Here, the Veteran has current diagnoses of degenerative disc and joint disease of the lumbosacral spine and degenerative joint disease of the right knee.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Service treatment records dated in June 1969 and February 1971 reflect complaints of pain in the lumbar spine; the impression was probable back strain and muscle strain, respectively.  Otherwise, service treatment records are negative for any treatments for a back or right knee condition.  The Veteran's May 1976 separation examination report noted no low back or right knee complaints.  In the report of medical history, the Veteran denied recurrent back pain and "trick" or locked knee, swollen or painful joints.  It was noted that clinical examination of the lower extremities, the spine, and other musculoskeletal system were normal.  An August 1976 physical examination also showed clinical examination of the lower extremities and the spine and other musculoskeletal system were normal.

After separation from service, a February 1977 VA general medical examination report reflects the Veteran's complaints involving his stomach and left leg.  He reported that when lying on his back or in a reclining chair for about 10 minutes he might have pain in his stomach of an aching nature; if he lied upon his back he might be awakened to this discomfort.  However, he did not complain of any back pain, or knee pain.  On physical examination, he had full range of motion in the lumbar spine and all joints of the lower extremities.  A May 1978 certificate of medical examination shows no back problems.  

Thereafter, private treatment record showed complaints of back pain after bending and installing a piece of equipment, with an impression of low back strain, in January 1980, and back pain in February 1987, January 1989, January 1994, and January 1998.  

In regard to the notations of back pain in service, a June 2015 VA examiner, who reviewed the Veteran's claims file, opined that "[i]t is less likely than not that the Veteran's currently diagnosed low back condition was first incurred during active military service."  In support of this opinion, the examiner noted that although service treatment records indicated two separate complaints of back pain, in the late 1960's and a one day complaint in 1971, only conservative treatment was required, and on all examinations, specifically personal history questionnaires, back pain was consistently denied.  In particular, the examiner pointed out that on the Veteran's May 1976 separation examination, in the report of medical history, the Veteran denied recurrent back pain and clinical examination of the spine was normal.  The examiner concluded that given the absence of any evidence of chronicity, disability, or presence of back pain at separation, the two incidents noted in service were acute and transitory events, with resolution, as evidenced by the lack of persistent complaints by the Veteran.  Therefore, the examiner concluded that "it is less likely than not that the Veteran's current low back disability (degenerative joint and disc disease) is related to the two isolated and brief events noted in service."

Despite notations of back pain during service, a VHA specialist who reviewed the claims file and the Veteran's reported history provided a competent opinion that there was no evidence of chronicity in service.  Although the Veteran has reported he continued to experience low back pain since service, the Board finds the evidence of record indicates otherwise.  Significantly, he denied 'recurrent' back pain during his separation examination.  Further, shortly after separation from service, the Veteran had stomach and left leg complaints at a February 1977 VA general medical examination.  He stated that when lying on his back or in a reclining chair for about 10 minutes he would have pain in his stomach and if he lied upon his back he might be awakened to this discomfort.  However, he did not complain of any back pain.  On physical examination, he had full range of motion of the lumbar spine.  The Board finds it unreasonable that the Veteran would experience chronic back pain and deny recurrent back pain or not mention any back pain while complaining of various other conditions and specifically referring to his back.  Therefore, the evidence does not demonstrate continuity of symptomatology in this case.  As such, service connection is not warranted for a low back disability on a direct incurrence basis, based on in-service complaints of back pain.

With respect to the right knee disability, neither the Veteran nor the record shows that a right knee condition was incurred in service.  Specifically, the Veteran reported, in his June 2009 notice of disagreement, that his right knee condition did not come about until some 10 years after service.  Additionally, the first evidence of record showing knee problems was in October 2007, approximately 30 years after separation from service.  Concerning this, the June 2015 VA examiner noted that review of the Veteran's service treatment records showed no visits for treatment or complaints of right knee pain.  The examiner noted that on multiple examinations throughout service, the Veteran had various complaints addressed on the physical examination but on none of these was a right knee complaint.  Additionally, on all personal history questionnaires completed in service, knee issues were denied, specifically on his separation examination in May 1976.  Based on the foregoing, the examiner concluded that "it is less likely than not that the Veteran's current right knee condition was incurred during military service."

Furthermore, the medical evidence of record does not establish that the low back or right knee disability is proximately due to, the result of, or aggravated by the Veteran's service-connected left knee chondromalacia.  Based on a review of the Veteran's claims file, the June 2015 VA examiner provided an opinion that "[i]t is less likely than not" that the Veteran's currently diagnosed low back or right knee disability is caused by or aggravated by the Veteran's service-connected chondromalacia of the left knee.  The examiner explained that based on review of medical records the Veteran did not appear to have significant back pain complaints until about 2009 to 2010, and X-rays done in 2013 revealed degenerative disease of the lumbar spine, which would not be considered unusual in a 73 year old.  The examiner further noted that given that the degenerative disease of the knees was mild and did not result in any significant gait abnormality and given the mild and brief nature of the complaints through 2009, it is unlikely that the back complaints are related to the degenerative disease of the knees, and it is most likely that the degenerative disease in the back is due to age-related degenerative changes.

With respect to the right knee disability, the examiner noted on review of the medical records, none of these records indicated an abnormal gait and X-rays done in 2007 indicated mild and symmetric degenerative changes.  It was noted that given the absence of an abnormal gait, given the absence of complaints for right knee pain for many years, given that range of motion of both knees was normal well after service, given that degenerative changes seen in 2007 were mild and consistent with age, and further that the degenerative changes were symmetric, the evidence would argue strongly against the notion that the Veteran's left knee was affected to such an extent that it affected gait and therefore affected the right knee.  The examiner added that it would be expected to see left knee degenerative changes more advanced than on the right, particularly as the Veteran had been diagnosed with chondromalacia of that knee.

The Board finds the aggregate of VA medical opinions to be competent, highly probative medical evidence as to whether the Veteran's low back or right knee disability was caused by his service, or proximately due to or aggravated by service-connected left knee disability.  They were based on a thorough review of the Veteran's records and were supported by adequate rationales consistent with the other medical evidence of record.  To that effect, a July 2005 VA examination report reflects that the Veteran walked with a normal gait.  It was noted that his standing balance was normal and his lower extremities were properly aligned.

To the extent that the Veteran claims that his low back and right knee disabilities are due to or aggravated by his service-connected left knee disability, the Board finds that the etiology of the Veteran's low back and right knee disorder is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The diagnosis of degenerative disc/joint and/or the etiology thereof, cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As the Veteran has not demonstrated that he has expertise in medical matters, he is not competent to render a medical etiology of the degenerative joint disease in this case.  Further, the Board attaches far greater probative value to the opinions of the June 2015 VA examiner who found no relationship between the Veteran's current low back and right knee disabilities to his service or to service-connected left knee disability.

As such, the Board finds that a preponderance of the evidence is against the claims for service connection for a low back disability and for a right knee disability on a direct or secondary basis.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a right knee disability is denied.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


